

117 HR 4613 IH: American Grown Act
U.S. House of Representatives
2021-07-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4613IN THE HOUSE OF REPRESENTATIVESJuly 21, 2021Mr. Young (for himself, Mr. Newhouse, Mr. Carbajal, Mr. Panetta, Ms. Pingree, and Ms. Herrera Beutler) introduced the following bill; which was referred to the Committee on Oversight and Reform, and in addition to the Committees on Foreign Affairs, and Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo require cut flowers and cut greens displayed in certain Federal buildings to be produced in the United States, and for other purposes.1.Short titleThis Act may be cited as the American Grown Act.2.Limitation(a)In generalA cut flower or a cut green may not be officially displayed in any public area of a building of the Executive Office of the President or of the Department of State or of the Department of Defense unless the cut flower or cut green is produced in the United States.(b)Rule of constructionThe limitation in subsection (a) may not be construed to apply to any cut flower or cut green used by a Federal officer or employee for personal display. (c)DefinitionsIn this section:(1)Cut flowerThe term cut flower means a flower removed from a living plant for decorative use.(2)Cut greenThe term cut green means a green, foliage, or branch removed from a living plant for decorative use.(3)Produced in the United StatesThe term produced in the United States means grown in—(A)any of the several States;(B)the District of Columbia;(C)a territory or possession of the United States; or(D)an area subject to the jurisdiction of a federally recognized Indian Tribe.(d)Effective dateThis Act shall take effect on the date that is 1 year after the date of the enactment of this Act.